       Case: 1:20-cv-05937 Document #: 1 Filed: 10/06/20 Page 1 of 7 PageID #:1




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      CHICAGO DIVISION

                                      CASE NO.: 1:20-cv-05937

 MINDEN PICTURES, INC.,

                   Plaintiff,

 v.

 W3 MARKETS LLC DBA PROSMOKE,

                   Defendant.


                       COMPLAINT FOR COPYRIGHT INFRINGEMENT
                           (INJUNCTIVE RELIEF DEMANDED)

       Plaintiff MINDEN PICTURES, INC. by and through its undersigned counsel, brings this

Complaint against Defendant W3 MARKETS LLC DBA PROSMOKE for damages and

injunctive relief, and in support thereof states as follows:

                                   SUMMARY OF THE ACTION

       1.         Plaintiff MINDEN PICTURES, INC. (“Minden”) brings this action for violations

of exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute Minden’s

original copyrighted Works of authorship in its Works.

       2.         Minden is recognized as the premier provider of rights managed wildlife and

nature stock photos and feature stories. Minden’s collection covers key aspects of natural

history, ecology, biodiversity, and endangered species from all continents including many remote

and isolated regions. Minden also features images of human interaction with the natural world

highlighting natural science research, conservation, environmental issues, indigenous peoples,

and eco travel.




                                              SRIPLAW
                          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
       Case: 1:20-cv-05937 Document #: 1 Filed: 10/06/20 Page 2 of 7 PageID #:2




        3.      Defendant W3 MARKETS LLC DBA PROSMOKE (“ProSmoke”) is the

manufacturer of electronic cigarettes, disposable e-cigarettes and vaporizers. At all times

relevant herein, ProSmoke owned and operated the internet website located at the URL

www.prosmokestore.com (the “Website”). ProSmoke’s Website is designed for retail sales, and

information regarding its brand, displaying a list of 10 reasons “why to buy prosmoke.”
        4.      Minden alleges that ProSmoke copied Minden’s copyrighted Works from the

internet in order to advertise, market and promote its business activities. ProSmoke committed

the violations alleged in connection with ProSmoke’s business for purposes of advertising and

promoting sales to the public in the course and scope of the ProSmoke’s business.

                                   JURISDICTION AND VENUE

        5.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.

        6.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§§ 1331, 1338(a).

        7.      Defendant is subject to personal jurisdiction in Illinois.

        8.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

because the events giving rise to the claims occurred in this district, Defendant engaged in

infringement in this district, Defendant resides in this district, and Defendant is subject to

personal jurisdiction in this district.

                                           DEFENDANT

        9.      W3 Markets LLC dba ProSmoke is an Illinois Limited Liability Company, with

its principal place of business at 313 Collin Circle, Bloomingdale, Illinois, 60108, and can be

served by serving its Registered Agent, Registered Agents Inc., 1900 East Golf Road, Suite

950A, Schaumburg, Illinois, 60173.



                                                 2
                                             SRIPLAW
                        CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
      Case: 1:20-cv-05937 Document #: 1 Filed: 10/06/20 Page 3 of 7 PageID #:3




                        THE COPYRIGHTED WORKS AT ISSUE

       10.    In 2007, Minden created the photographs entitled 00270193, and 00270171,

which are shown below and referred to herein as the “Works”.




                                             3
                                         SRIPLAW
                     CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
       Case: 1:20-cv-05937 Document #: 1 Filed: 10/06/20 Page 4 of 7 PageID #:4




        11.     Minden registered the Work with the Register of Copyrights on January 16, 2009

and was assigned the registration number VA 1-700-964. The Certificate of Registration is

attached hereto as Exhibit 1.

        12.     Minden’s Works are protected by copyright but are not otherwise confidential,

proprietary, or trade secrets.

        13.     At all relevant times Minden was the owner of the copyrighted Works at issue in

this case.

                                 INFRINGEMENT BY DEFENDANT

        14.     ProSmoke has never been licensed to use the Works at issue in this action for any

purpose.

        15.     On a date after the Works at issue in this action were created, but prior to the

filing of this action, ProSmoke copied the Works.

        16.     On or about November 21, 2018, Minden discovered the unauthorized use of its

Works on the Website featured on an article for the “first ever underwater electronic cigarette”.

The article was posted on or about April 1, 2014.

        17.     ProSmoke copied Minden’s copyrighted Works without Minden’s permission.

        18.     After ProSmoke copied the Works, it made further copies and distributed the

Works on the internet to promote the sale of goods and services as part of its electronic cigarette

manufacturing and sales business.

        19.     ProSmoke copied and distributed Minden’s copyrighted Works in connection

with ProSmoke’s business for purposes of advertising and promoting ProSmoke’s business, and

in the course and scope of advertising and selling products and services.




                                                 4
                                             SRIPLAW
                        CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
       Case: 1:20-cv-05937 Document #: 1 Filed: 10/06/20 Page 5 of 7 PageID #:5




        20.     Minden’s Works are protected by copyright but are not otherwise confidential,

proprietary, or trade secrets.

        21.     ProSmoke committed copyright infringement of the Work as evidenced by the

documents attached hereto as Exhibit 2.

        22.     Minden never gave ProSmoke permission or authority to copy, distribute or

display the Works at issue in this case.

        23.     Minden notified ProSmoke of the allegations set forth herein on January 24, 2020.

To date, the parties have failed to resolve this matter. A copy of the Notice to ProSmoke is

attached hereto as Exhibit 3.
                                        COUNT I
                                 COPYRIGHT INFRINGEMENT

        24.     Minden incorporates the allegations of paragraphs 1 through 23 of this Complaint

as if fully set forth herein.

        25.     Minden owns a valid copyright in the Works at issue in this case.

        26.     Minden registered the Works at issue in this case with the Register of Copyrights

pursuant to 17 U.S.C. § 411(a).

        27.     ProSmoke copied, displayed, and distributed the Works at issue in this case and

made derivatives of the Works without Minden’s authorization in violation of 17 U.S.C. § 501.

        28.     ProSmoke performed the acts alleged in the course and scope of its business

activities.

        29.     ProSmoke’s acts were willful.

        30.     Minden has been damaged.




                                                 5
                                             SRIPLAW
                         CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
       Case: 1:20-cv-05937 Document #: 1 Filed: 10/06/20 Page 6 of 7 PageID #:6




          31.    The harm caused to Minden has been irreparable.
          WHEREFORE, the Plaintiff prays for judgment against the Defendant W3 Markets LLC

dba ProSmoke that:

          a.     Defendant and its officers, agents, servants, employees, affiliated entities, and all

of those in active concert with them, be preliminarily and permanently enjoined from committing

the acts alleged herein in violation of 17 U.S.C. § 501;

          b.     Defendant be required to pay Plaintiff its actual damages and ProSmoke’s profits

attributable to the infringement, or, at Plaintiff's election, statutory damages, as provided in 17

U.S.C. § 504;

          c.     Plaintiff be awarded its attorneys’ fees and costs of suit under the applicable

statutes sued upon;

          d.     Plaintiff be awarded pre and post-judgment interest; and

          e.     Plaintiff be awarded such other and further relief as the Court deems just and

proper.

                                           JURY DEMAND

          Plaintiff hereby demands a trial by jury of all issues so triable.

DATED: October 6, 2020                           Respectfully submitted,


                                                 /s/Joel B. Rothman
                                                 JOEL B. ROTHMAN
                                                 joel.rothman@sriplaw.com
                                                 CRAIG A. WIRTH
                                                 craig.wirth@sriplaw.com

                                                 SRIPLAW
                                                 21301 Powerline Road
                                                 Suite 100
                                                 Boca Raton, FL 33433
                                                 561.404.4350 – Telephone

                                                   6
                                               SRIPLAW
                         CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
Case: 1:20-cv-05937 Document #: 1 Filed: 10/06/20 Page 7 of 7 PageID #:7




                                   561.404.4353 – Facsimile

                                   Attorneys for Plaintiff Minden Pictures, Inc.




                                     7
                                 SRIPLAW
             CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
